Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                    Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,
                                                 DECLARATION OF SEAN
              Plaintiffs,                        STEVENS IN SUPPORT OF
                                                 PLAINTIFFS’ MOTION FOR
                       v.                        INJUNCTION PENDING APPEAL

KRIS STEIN, District Ranger, Eagle Cap
Ranger District, Wallowa-Whitman National
Forest, in her official capacity; and UNITED
STATES FOREST SERVICE, an agency of
the United States Department of Agriculture,

              Defendants,

        and

WALLOWA COUNTY, a political
subdivision of the State of Oregon,

              Defendant-Intervenor.
       I, Sean Stevens, declare as follows:

       1.      The facts set forth in this declaration are based on my personal knowledge and if

called as a witness, I could and would competently testify thereto under oath. As to those

matters which reflect a matter of opinion, they reflect my personal opinion and judgment upon

the matter.

       2.      I am the Executive Director for Oregon Wild. In that capacity, I am well aware of

the financial holdings and status of the organization.

       3.      As detailed in our most recent IRS form 990, we had net assets at the end of fiscal

year 9/30/2017 of $1,037,413. Our expenses for fiscal year 2017 were $1,340,926.

       4.      Our liquid assets at the end of fiscal year 2017 were approximately $551,868.

Our current operating expenses are approximately $98,000 per month. Our current liquid assets

cover only approximately 6 months of operating expenses.

       5.      Financial operations of an organization like Oregon Wild are very different from a

for-profit corporation because a large portion of our funding comes from foundations through

grants which is typically dedicated to a particular activity or expense. In fiscal year 2017, we

received $248,800 in grant monies. This is not discretionary money that is available to spend as

we please.

       6.      Because so much of the money we receive in grants is allocated to a particular

activity, we rely on our general funds and donations of individuals to fund our general operating

expenses. These general operating expenses cover all administrative functions, including

administrative and executive staff salaries, rent, equipment purchase, maintenance and repair,

and any other overhead expenses of Oregon Wild. Oregon Wild has allocated all of its general

funds to meet the requirements of our current budget and currently has only a small amount-



2 – DECLARATION OF SEAN STEVENS IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
$718,000 of funds in reserve, approximately $550,000 of that in a board designated endowment

fund and the remainder in a board designated reserve fund. Right now, even a small bond could

require eliminating one or more administrative or staff positions at Oregon Wild.

        7.      As a small non-profit, there is little room to pay more than a nominal bond.

Oregon Wild generally spends much of the money it receives annually.

        8.      Oregon Wild seeks to advance the public interest in protecting the environmental

integrity of public lands, endangered species, and enforcing environmental laws, including the

National Environmental Policy Act and the National Forest Management Act. If Oregon Wild

had to post a substantial bond each time it sought preliminary injunctive relief, it would

effectively preclude judicial relief under our nation’s federal environmental laws. Imposing a

bond in this lawsuit would have a chilling effect on the ability of Oregon Wild to bring lawsuits

to advance public interests and enforce environmental laws.

        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

        Executed on this 28 day of September 2018.


                                                     ____s/ Sean Stevens
                                                            Sean Stevens




3 – DECLARATION OF SEAN STEVENS IN SUPPORT OF PLAINTIFFS’ MOTION FOR
INJUNCTION PENDING APPEAL
